NOT RECOMMENDED FOR PUBLICATION
                               File Name: 20a0437n.06

                                     Nos. 11-3005/20-3429

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                 FILED
                                                                                July 28, 2020
JERONIQUE D. CUNNINGHAM,                          )                    DEBORAH S. HUNT, Clerk
                                                  )
        Petitioner-Appellant,                     )
                                                  )        ON APPEAL FROM THE
v.                                                )        UNITED STATES DISTRICT
                                                  )        COURT FOR THE NORTHERN
TIM SHOOP, Warden,                                )        DISTRICT OF OHIO
                                                  )
        Respondent-Appellee.                      )
                                                  )


                                            ORDER

BEFORE: MERRITT, MOORE, and WHITE, Circuit Judges.

       On December 7, 2010, the district court denied Petitioner Jeronique Cunningham’s habeas

petition in its entirety. See Cunningham v. Hudson, No. 3:06-CV-0167, 2010 WL 5092705, at *1

(N.D. Ohio Dec. 7, 2010).       Cunningham timely appealed, and we granted a certificate of

appealability (COA) as to seven claims. See Cunningham v. Hudson, No. 11-3005, at 3 (6th Cir.

July 27, 2011) (order); Cunningham v. Hudson, No. 11-3005, at 1–2 (6th Cir. Oct. 13, 2011)

(order). On June 24, 2014, we vacated the district court’s order denying Cunningham’s habeas

petition and remanded for consideration of whether his petition should be stayed while he litigated

an unexhausted juror-bias claim in the Ohio state courts. See Cunningham v. Hudson, 756 F.3d
477, 479 (6th Cir. 2014). Once Cunningham exhausted this claim, he returned to federal court

with an amended habeas petition, and the district court denied it. See Cunningham v. Shoop, No.
                                       Nos. 11-3005/20-3429

3:06-CV-167, 2019 WL 6897003, at *1 (N.D. Ohio Dec. 18, 2019). Cunningham timely appealed

this judgment, resulting in a new appeal case (No. 20-3429) that is distinct from his original appeal

case (No. 11-3005), the one we decided and terminated in 2014.

       Cunningham now moves for “an order reinstating Appeal Case No. 11-3005, consolidating

it with Appeal Case No. 20-3429, and permitting briefing on all claims for which COA have been

granted.” Pet’r’s Mot. at 1, No. 11-3005; see also Pet’r’s Mot. at 1, No. 20-3429. Cunningham

asserts that since our 2014 remand order, “there have been procedural and substantive

developments in habeas jurisprudence” relating to his various claims. Pet’r’s Mot. at 3, No. 11-

3005. The Warden responds that “there is no need to ‘re-open’ [Cunningham’s] appeals, because

the Court has not rendered final judgment in either of his cases,” and that Cunningham is “ask[ing]

the Court, in the guise of ‘consolidation,’ to order re-briefing of claims already briefed extensively

and previously subject to the opportunity for oral argument.” Resp’t’s Mem. in Opp’n at 3–4, No.

11-3005.

       We are persuaded by Cunningham’s arguments. First, in Case No. 11-3005, the mandate

issued on July 21, 2014, resulting in a final judgment. See Mason v. Mitchell, 729 F.3d 545, 551

(6th Cir. 2013). This case must be reinstated to permit review of the six claims at issue in Case

No. 11-3005. Second, “as a matter of convenience and economy in administration,” Johnson v.

Manhattan Ry. Co., 289 U.S. 479, 496 (1933), that case will be consolidated with Case No. 20-

3429. Finally, Cunningham will be permitted to supplement his original briefing on the habeas

claims before us with pertinent and significant authorities that have issued since June 24, 2014.




                                                  2
                                      Nos. 11-3005/20-3429

       Cunningham’s motion to reinstate Case No. 11-3005, to consolidate it with Case No. 20-

3429, and to brief relevant developments in the law is GRANTED. Cunningham’s opening brief

shall not exceed 50 pages; if the Warden chooses to file a responsive brief, it shall not exceed

50 pages; and if Cunningham chooses to file a reply brief, it shall not exceed 25 pages. Briefs

shall be limited to addressing the district court’s 2019 decision as well as developments in the law

that (1) are pertinent and significant to Cunningham’s habeas claims before this court and (2) have

issued since June 24, 2014. The Clerk’s Office shall issue a briefing schedule.


                                              ENTERED BY ORDER OF THE COURT




                                              Deborah S. Hunt, Clerk




                                                 3